Title: To James Madison from Justin Pierre Plumard Derieux, 12 May 1807
From: Derieux, Justin Pierre Plumard
To: Madison, James



Monsieur
Sweet Springs 12 May 1807

J’ose prendre la liberté de vous remettre cy inclus un paquet de Lettres pour Mr Skipwith Et vous Serai infiniment obligé de voulloir bien me rendre le Service de m’adresser aux Sweet Springs celles que vous pouriés recevoir pour moi.  J’ai L’honneur d’etre Dans les Sentiments du plus profond respect Monsieur Votre trés humble et trés obeissant Serviteur

P. Derieux

